COURT OF APPEALS OF VIRGINIA


Present: Judges Elder, Beales and Senior Judge Annunziata


MARK T. JENKINS
                                                                 MEMORANDUM OPINION *
v.     Record No. 1206-10-1                                           PER CURIAM
                                                                    OCTOBER 12, 2010
ST. BRIDES CORRECTIONAL CENTER/
 COMMONWEALTH OF VIRGINIA


              FROM THE VIRGINIA WORKERS’ COMPENSATION COMMISSION

                 (Paulette D. Franklin-Jenkins; Eric O. Moody & Associates, on
                 brief), for appellant.

                 (Kenneth T. Cuccinelli, II, Attorney General; Wesley G. Russell, Jr.,
                 Deputy Attorney General; Peter R. Messitt, Senior Assistant
                 Attorney General; Cheryl A. Wilkerson, Senior Assistant Attorney
                 General; Adam L. Katz, Assistant Attorney General, on brief), for
                 appellee.


       Mark T. Jenkins (claimant) appeals a decision of the Workers’ Compensation

Commission finding (1) pinguecula and conjunctivochalasia were not compensable as ordinary

diseases of life or occupational diseases because they resulted from cumulative exposure to

ultraviolet exposure; and (2) appellant began cutting grass on Saturdays at noon. Claimant also

asserts the commission erred in its understanding of his work on “inside grounds.” Finally,

claimant asserts the commission erred in failing to consider a “tip card” and fact sheets produced

by the Occupational Safety and Health Administration (OSHA) as official government

documents to help establish his disability. We have reviewed the record and the commission’s

opinion and find that this appeal is without merit. Accordingly, we affirm for the reasons stated

by the commission in its final opinion. See Jenkins v. Saint Brides Correctional Center, VWC

       *
           Pursuant to Code § 17.1-413, this opinion is not designated for publication.
File No. 240-68-71 (May 5, 2010). We dispense with oral argument and summarily affirm

because the facts and legal contentions are adequately presented in the materials before the Court

and argument would not aid the decisional process. See Code § 17.1-403; Rule 5A:27.

                                                                                        Affirmed.




                                           -2-